Citation Nr: 0000147	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  94-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  
By a rating action dated in May 1993, the Department of 
Veterans Affairs (VA) Regional Office Indianapolis, Indiana, 
granted service connection for post-traumatic stress disorder 
and assigned a 10 percent evaluation for that condition.  The 
veteran appealed for a higher evaluation for the post-
traumatic stress disorder.  In a May 1994 rating action, the 
evaluation for the post-traumatic stress disorder was 
increased from 10 percent to 50 percent.  The case is now 
before the Board for appellate consideration.


REMAND

The records reflects that the veteran's initial claim for 
service connection for post-traumatic stress disorder was 
submitted in January 1993.  

When the veteran was examined by the VA in April 1993, it was 
indicated that he was currently unemployed and had been 
receiving Social Security disability benefits for a number of 
years.  The disability benefits resulted from a back injury 
sustained in a construction accident.  The veteran described 
various traumatic events occurring in Vietnam.  He also dated 
his substance abuse to Vietnam.  He reported dreaming once or 
twice a week and awakening in a sweat and being unable to go 
back to sleep.  He felt detached and estranged from other 
people and had a sense of a foreshortened future.  He 
complained of irritability, difficulty concentrating, and 
hypervigilance.  He reported that he had much difficulty with 
his temper and also had sporadic episodes of homicidal 
ideation which he had not acted upon.  

The veteran was again examined by the VA in April 1994.  The 
veteran reported nightmares 3 or 4 times a week, diminished 
interests and social life, difficulty staying asleep, 
irritability, an exaggerated startle response and 
hypervigilance.

When the veteran was examined by the VA in August 1996, he 
reported anger, recurring dreams of Vietnam and irritability.  
On mental status examination, he appeared to be worried and 
his affect was restricted.  He was alert and oriented as to 
person, place and time.  His memory was intact.  His 
concentration was intact.  His judgment was considered poor 
by history.  He claimed that he had not used any drugs for 
the previous four years and was attending support groups.  
The degree of psychiatric impairment was reported to be 
moderate.  A global assessment of functioning (GAF) score of 
35 was assigned.

When the veteran was seen in September 1996, it was indicated 
that he had dreams about his Vietnam experiences at least 
twice per week.  He became angry and hostile.  His affect was 
flat.  He had poor insight and judgment.  A current GAF of 30 
was assigned.  

In a report by Gregory V. Richardson, M.D., a psychiatrist, 
dated in September 1997, it was indicated that the veteran 
was extremely hypervigilant.  He was cooperative, although 
very guarded while answering questions.  His mood was 
suspicious but pleasant.  There was no evidence of delusions 
or hallucinations, but severe paranoia was evident.  Dr. 
Richardson indicated that the current evidence supported a 
much higher disability rating than 50 percent.  He considered 
the veteran as meeting the VA requirements for a total 
disability rating.  A GAF score of 35 was assigned. 

The veteran was afforded a VA examination in October 1998.  
It was noted that he had sustained a fall in 1986 with 
multiple massive traumas and had not worked since that time.  
He reported that he had been off drugs and alcohol since 1992 
and was taking drug classes.  He complained of sleeping very 
poorly.  He reported experiencing episodes of rage.  He had 
dreams once or twice a week.  He had symptoms of increased 
arousal and difficulty concentrating and irritability.  The 
diagnosis was post-traumatic stress disorder.  The GAF score 
was 70.  

Since the veteran has maintained that his psychiatric 
condition is more severe than the evaluation of 50 percent 
represents, the Board concludes that he has submitted a well-
grounded claim for an evaluation in excess of 50 percent for 
his post-traumatic stress disorder.  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  The VA, accordingly, has a duty to assist 
him in the development of his claim.  In this regard, in view 
of the wide discrepancy between the GAF scores of 30 to 35 
assigned on the VA examination and outpatient treatment 
records in 1996 and by the private psychiatrist in 1997 and 
the score of 70 reported on the most recent VA examination in 
October 1998, the Board believes that additional medical 
evidence would be desirable.  Accordingly, the case is 
REMANDED to the regional office for the following action:  

1.  The VA Medical Center, Indianapolis, 
should be contacted and asked to provide 
copies of all outpatient records 
reflecting treatment of the veteran for 
his post-traumatic stress disorder since 
September 1996.  Any such records 
obtained should be associated with the 
claims file.

2.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.

3.  The veteran should then be afforded a 
special psychiatric examination in order 
to determine the current nature and 
severity of his post-traumatic stress 
disorder.  All indicated special studies 
should be conducted.  The examiner should 
assign a GAF score and explain what the 
assigned score represents.  The claims 
file is to be made available to the 
examiner for review prior to conducting 
the examination.  

4.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


